DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/15/2022. Claims 1-3 are amended. Claims 4-5, 8, 14, 16 are cancelled. Claim 21 is a new claim. Claims 1-3, 6-7,9-13, 15, 17-21 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing and 112(b) rejection of claims 2-6, 9, 15, 17-20.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows as per telephone authorization from Applicant's Representative, William Collard, on 02/24/2022:
	Claims 19-20 have been amended as follows:
19. (Currently Amended) The projection apparatus according to claim 3 [[4]], wherein the projection part includes a plurality of sub-projection parts which are respectively disposed on different side surfaces of the projection apparatus.  
3 [[5]], wherein the projection part includes a plurality of sub-projection parts which are respectively disposed on different side surfaces of the projection apparatus.
Allowable Subject Matter
Claims 1-3, 6-7,9-13, 15, 17-21 are allowed.
As of claim 1, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, acquire a relative positional relationship between the projective region and the projection part and calibrate an image to be displayed according to the relative positional relationship; and the projection part is configured to project the calibrated image to be displayed onto the projective region., wherein the at least one projective 
Claims 2-3, 6-7, 9-12, 17-18, 19-20 are allowed as being dependent on claim 1.
As of claim 13, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, acquiring a relative positional relationship between the projective region and a projection part; calibrating an image to be displayed according to the relative positional relationship; and projecting the calibrated image to be displayed onto the projective 
Claim 15 is allowed as being dependent on claim 13.
As of claim 21, the closest prior art ICHIEDA (US 2018/0075633 A1) teaches a projector 200 which is connected to an image supply device 100, and projects an image to a projection target based on an image signal supplied from the image supply device 100. In addition, the projector 200 may read image data stored in a built-in storage unit 260 or in an externally connected storage medium, and may display the image on a screen SC based on the read image data. As the image supply device 100, for example, a notebook PC (personal computer), a desktop PC, a tablet terminal, a smart phone, a personal digital assistant (PDA), or the like can be used. In addition, as the image supply device 100, a video reproduction device, a digital versatile disk (DVD) player, a Blu-ray disc player, a TV tuner device, a set top box of CATV (Cable television), a video game machine, or the like may be used. The image supply device 100 generates an image signal and supplies the image signal to the projector 200. The image supply device 100 can be configured to be built in the projector 200. ICHIEDA does not anticipate or render obvious, alone or in combination, the image calibration part is configured to acquire a relative positional relationship between the projective region and the projection part and calibrate an image to be displayed according to the relative positional relationship; and the projection part is configured to project the calibrated image to be displayed onto the projective region, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Shen et al. (US 20150102995 A1) teaches a view adjustment system using information captured by one or more sensors on a client device determines a projection direction for content to be displayed on a display of the client device. Upon determining the projection direction, the view adjustment system transforms the content into a perspective view based on the determined projection direction and prompts the client device to present the content in the perspective view to a user. The view adjustment system may monitor changes in relative position and/or direction of the user with respect to the display, adjust the projection direction, and transform the content to reflect these changes;
- Prior Art Matsuda (US 20040021799 A1) teaches a projection-type image display system, a projector, a program, an information storage medium, and an image 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882